Citation Nr: 0421050	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-21 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anxiety disorder with somatization, currently evaluated as 50 
percent disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


WITNESSES AT HEARING ON APPEAL

Appellant and his sisters

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from August 1999 to 
December 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Philadelphia, 
Pennsylvania which denied an increase in a 30 percent rating 
for service-connected anxiety disorder with somatization, and 
denied a TDIU rating.  In an October 2003 rating decision, 
the RO granted a 50 percent rating for the service-connected 
anxiety disorder with somatization, effective May 28, 2002.  
A videoconference hearing was held before the undersigned 
Veterans Law Judge in March 2004.
 
Additionally, during the course of this appeal, the veteran 
has raised an issue relating to whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a respiratory disorder.  As this issue is not 
currently in appellate status it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Although additional delay is regrettable, the Board finds 
that further development is necessary prior to Board review.

The Board notes that additional pertinent evidence was 
received from the veteran in February 2004.  This evidence 
has not yet been reviewed by the RO in conjunction with the 
veteran's claims and the veteran did not submit a waiver of 
initial review by the RO.  To avoid potential prejudice to 
the veteran, this case must be remanded to the RO for 
readjudication of the claims on appeal, with consideration of 
all additional evidence received since the October 2003 
supplemental statement of the case.  See 38 C.F.R. §§ 
19.9(a)(1), 19.31, 19.37 (2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

With respect to the issue of entitlement to an effective date 
prior to May 28, 2002 for the grant of a 50 percent rating 
for anxiety disorder with somatization, the Board notes that 
a 50 percent rating (effective May 28, 2002) was granted in 
an October 2003 rating decision.  The veteran was notified of 
this decision in October 2003.  In a timely notice of 
disagreement received from in October 2003, the veteran 
requested an effective date of January 3, 2000 for the 
assignment of the 50 percent rating.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2003).  As such as a 
statement of the case is required.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the veteran's psychiatric 
illness covering the period following his 
release from active duty to the present 
which have not been previously submitted, 
to include the records of 
hospitalizations referred to in a letter 
from the veteran received in October 2003 
and copies of the records from the New 
Jersey Division of Vocational 
Rehabilitation.   

2.   The RO should associate with the 
claims folder any documents relating to 
the veteran's application for Vocational 
Rehabilitation under Chapter 31 received 
in February 2003. 

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should then re-adjudicate the claim, to 
include consideration of all evidence 
received since the last supplemental 
statement of the case.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

4.  The RO should also provide the 
veteran with a statement of the case on 
the issue of entitlement to an effective 
date prior to May 28, 2002 for the grant 
of a 50 percent rating for anxiety 
disorder with somatization. The veteran 
should be informed of the criteria 
required to perfect his appeal.  Only if 
he perfects an appeal on this issue, it 
should be certified to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




